internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-110295-99 date date x y a d1 d2 d3 d4 d5 d6 dear this letter responds to a letter dated date and subsequent correspondence submitted by you as x’s authorized representative on behalf of x concerning a waiver of the five- year waiting_period imposed by sec_1361 of the internal_revenue_code in order to permit x to make an s_corporation_election under sec_1362 the information submitted states that x was incorporated d1 but it did not have any shareholders assets or business activities until d2 on d2 y acquired all of the shares of x and distributed them to y’s shareholders applying the rules of sec_1368 of the code a the secretary and treasurer of x represents that y has been an s_corporation since d6 on d4 y filed a qualified_subchapter_s_subsidiary qsub election under sec_1361 for x effective for d2 on d5 x filed a form_2553 election by a small_business_corporation a represents that the form_2553 was intended to be effective d3 but no effective date was listed on the form_2553 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that in general an election under sec_1362 may be made by a small_business_corporation for any taxable_year a at any time during the preceding_taxable_year or b at any time during the taxable_year and on or before the 15th day of the 3d month of the taxable_year sec_1_1362-6 of the income_tax regulations provides that a small_business_corporation makes an election under sec_1362 to be an s_corporation by filing a completed form_2553 the election form must be filed with the service_center designated in the instructions applicable to form_2553 the election is not valid unless all shareholders of the corporation at the time of the election consent to the election in the manner provided in sec_1_1362-6 however once a valid election is made new shareholders need not consent to that election in 66_tc_737 acq 1977_ 1_cb_1 the court held that an s_corporation_election filed timely for the corporation’s taxable_year beginning date but showing an erroneous effective date of date was valid for the taxable_year beginning date which was the corporation’s second taxable_year sec_1361 provides that except as provided in regulations prescribed by the secretary for purposes of the code i a corporation which is a qualified_subchapter_s_subsidiary qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation as defined in sec_1361 if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1361 provides that for purposes of the code if any corporation which was a qsub ceases to meet the requirements of sec_1361 the corporation shall be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the cessation from the s_corporation in exchange for its stock sec_1361 provides that if a corporation’s status as a qsub terminates such corporation and any successor_corporation shall not be eligible to make i an election under sec_1361 to be treated as a qsub or ii an election under sec_1362 to be treated as an s_corporation before the th taxable_year which begins after the st taxable_year for which the termination was effective unless the secretary consents to the election in explaining sec_1361 the joint_committee on taxation states as follows it is expected that the secretary will provide waivers of the five-year rule in appropriate instances for example if the stock of the qualified_subchapter_s_subsidiary is distributed to the individual shareholders of the subsidiary’s parent the subsidiary will no longer be a qualified_subchapter_s_subsidiary and would be subject_to the five-year rule if the parent_corporation retains its subchapter_s_election and the secretary determines that the distribution was not made for purposes of tax_avoidance it would seem appropriate for the secretary to waive the five-year rule joint_committee on taxation staff general explanation of tax legislation enacted in the th congress jcs-12-96 th cong 2d sess based solely on the facts and representations submitted the service waives the five-year waiting_period imposed by sec_1361 and consents to x’s s_corporation_election under sec_1362 effective d3 and thereafter unless otherwise terminated we further conclude that x’s s_corporation_election filed d5 to be effective d3 will not be considered invalid because of the lack of an effective date on the form_2553 x should within days following the date of this letter re-file the form_2553 with the correct effective date included a copy of this letter should be attached to the form_2553 temporary or final regulations pertaining to one or more issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
